United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                            December 14, 2006

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                      No. 05-30635
                                 _____________________


       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                             versus

       CHARLES G. BOUDREAUX, IV,

                                                      Defendant-Appellant.

            __________________________________________________

                   Appeal from the United States District Court
                  for the Western District of Louisiana, Lafayette
                          USDC No. 6:04-CR-60015-ALL
            __________________________________________________

Before REAVLEY, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       The sentence of Charles Boudreaux is affirmed for the following reasons:

       1.     The district judge gave full consideration to the evidence of the


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
         offense, the presentence report, the sentencing guidelines, and the

         factors stated in Section 3553. Despite the strong argument of

         appellant’s briefs, we do not read the judge to base the sentence on the

         defendant’s privileged circumstances. Boudreaux assisted and

         counseled undercover agents posing as investors on how to launder

         money which he believed to be the proceeds of illegal activity. That is

         a very serious course of conduct. The judge decided, with good

         reason, that – with Boudreaux’s personal background and

         circumstances – the explanation for the offense was not need or lack of

         understanding of propriety but pure unrestrained greed. We see no

         error or unreasonableness in the judge’s decision.

    2.   The Government did not violate the plea agreement when it presented

         to the court accurate information bearing on defendant’s conduct.

    3.   Any failure to give the defendant advance notice of the ground being

         contemplated for the sentence, pursuant to Rule 32(h), was not plain

         error.

AFFIRMED.




                                      2